Exhibit 10.1

 

Execution Version

 

SENIOR SECURED CONVERTIBLE PROMISSORY NOTE 

FIRST AMENDMENT

 

This FIRST AMENDMENT TO SENIOR SECURED CONVERTIBLE PROMISSORY NOTE (the
“Amendment”), dated as of November 20, 2018, is entered into by NEXEON
MEDSYSTEMS INC, a Nevada corporation (hereinafter called the “Borrower”), and
LEONITE CAPITAL, LLC, a Delaware limited liability company, or registered
assigns (the “Holder”).

 

WHEREAS, the Borrower and the Holder are parties to that certain Senior Secured
Convertible Promissory Note with an Issue Date as of August 21, 2017 (the
“Note”). Capitalized terms used herein and not otherwise defined shall have
those meanings given to them in the Note;

 

WHEREAS, Pursuant to Section 1.1(a)(3) of the Note, the Monthly Payment Amount
due and payable on October 1, 2018, was supposed to include a portion of the
unpaid principal amount of the Note as set forth in the amortization schedule
attached to the Note as Schedule A;

 

WHEREAS, the Borrower was not able to pay to the Holder the Monthly Payment
Amount due on October 1, 2018 (the “October 2018 Monthly Payment”), such failure
being an Event of Default under the Note, and now desires to amend the
amortization schedule of the Note;

 

WHEREAS, the Holder is willing to amend the amortization schedule to, and other
relevant provisions of, the Note.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, it
is hereby agreed by each party hereto as follows:

 

Waiver of Event of Default. The Holder hereby waives the Event of Default
arising solely out of Borrower’s failure to make the October 2018 Monthly
Payment.

 

Amendment to the Note. It is hereby agreed and understood that the Note shall be
amended as set forth below:

 

  1. The Maturity Date of the Note shall be extended to December 31, 2019.

 

  2. The term “Monthly Payment Dates” shall mean the last day of each and every
calendar month throughout the remaining term of the Note.

 

  3. The amortization schedule attached as Schedule A to the Note shall be
revised as reflected in the amortization schedule attached to this Amendment as
Schedule A, with the first monthly payment under the revised schedule due and
payable upon execution of this Amendment.

     

1

 

 

Execution Version

  

  4. The Borrower shall pay to the Holder on an accelerated basis the following
amounts on or before the indicated dates, it being understood that
notwithstanding the fact that portions of the Principal Amount of the Note may
be paid on an accelerated basis, the Holder shall be entitled to and guaranteed
interest on the Principal Amount at the Stated Rate through the Maturity Date:

 

  (a) $40,000 of the outstanding principal amount of the Note promptly following
the receipt by the Borrower of the approved grant receivable in the amount of
€370,516.72 pursuant to the Convention No. 7452 “CardiaX Biowin” Contract
between Nexeon Medsystems Belgium, SPRL, a wholly owned subsidiary of Borrower,
and the Public Service of Wallonia - Department of Technology Development,
Belgium, but in any event no later than November 30, 2018;

 

  (b) $350,000 of the outstanding principal amount of the Note promptly
following the receipt by the Borrower of advance payments in the amount of
€720,127.28 pursuant to the Convention No. 7949 “ION CATHETER” Contract between
Nexeon Medsystems Belgium, SPRL, Mediline, S.A., wholly owned subsidiaries of
Borrower, and the Public Service of Wallonia - Department of Technology
Development, Belgium, but in any event no later than January 31, 2019;

 

  (c) $400,000 of the outstanding principal amount of the Note promptly
following the receipt by the Borrower of the 2018 tax credit sales pursuant to
the tax exemption granted pursuant to Act number 73-2008 (“ACT 73”) by the
Government of Puerto Rico, Department of Economic Development and Commerce, but
in any event no later than June 30, 2019; and

 

  (d) All net proceeds from any capital funding or sale of assets of the
Borrower or any of its subsidiaries in excess of $1,000,000.

 

5.The Holder’s legal fees relating to this Amendment shall be added to the
principal amount of the Note not to exceed $5,000.

 

Consideration; Condition to Effectiveness.

 

  (a) In consideration for entering into this Amendment and as a condition to
its effectiveness, the Borrower shall cause and procure that Nexeon Medsystems
Europe S.à.r.l. will pay promptly to the Holder seven percent (7%) of each
dividend amount (after payment of any taxes on such amount) which is due and
payable by Nexeon Medsystems Belgium SPRL to its shareholder Nexeon Medsystems
Europe S.à.r.l. (the “Dividend Payment Undertaking”). The Dividend Payment
Undertaking is explicitly agreed upon by Nexeon Medsystems Europe S.à.r.l. by
countersigning this Amendment. For the avoidance of doubt, this Dividend Payment
Undertaking is perpetual. For purposes of the Dividend Payment Undertaking, the
Borrower shall cause and procure that Nexeon Medsystems Belgium SPRL continues
its normal dividend distribution policy as in the past (and not to deviate in
any way from such policy) during the entire period that the Dividend Payment
Undertaking is in place under and pursuant to this Amendment.

 

  (b) In case the Borrower alienates, directly or indirectly (e.g. through an
alienation of the shares in (or of the assets owned by) any intermediate holding
company), its (indirect) interest in Medi-Line SPRL, or in case Medi-Line SPRL
alienates (whether within the Nexeon group or to a third party) any or all of
its assets, the Borrower shall pay the Holder (as if it were the economic owner
of a seven percent (7%) interest in Medi-Line SPRL), promptly upon any such
alienation, seven percent (7%) of the related alienation proceeds in readily
available funds.

  

2

 

 

Execution Version

 

Except as expressly amended and modified by this Amendment, the Note is and
shall continue to be in full force and effect in accordance with the terms
thereof.

 

This Amendment may be executed by the parties hereto in counterparts, and all of
such counterparts taken together shall be deemed to constitute one and the same
instrument.

 

This Amendment shall be governed by and construed in accordance with the laws of
the State of New York without regard to principles of conflicts of laws. Any
action brought by either party against the other concerning the transactions
contemplated by this Note shall be brought only in the state and/or federal
courts located in Rockland County, New York. The parties to this Note hereby
irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. THE BORROWER HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS NOTE OR ANY TRANSACTIONS CONTEMPLATED HEREBY. The prevailing
party shall be entitled to recover from the other party its reasonable
attorney's fees and costs. In the event that any provision of this Note or any
other agreement delivered in connection herewith is invalid or unenforceable
under any applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any suit, action or proceeding in connection with this Agreement or
any other Transaction Documents by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.

 

The headings contained in this Amendment are for ease of reference only and
shall not be considered in construing this Amendment.

 

[SIGNATURE PAGE FOLLOWS]

  

3

 

 

Execution Version

 

IN WITNESS WHEREOF, the Borrower and the Holder have caused this Amendment to be
signed in their names by their duly authorized officers this November 20, 2018.

  

BORROWER       NEXEON MEDSYSTEMS INC       By: /s/ William Rosellini   Name: 
William Rosellini   Title: Chief Executive Office       NEXEON MEDSYSTEMS EUROPE
S.A.R.L.       By: /s/ William Rosellini   Name: William Rosellini   Title:
Authorised signatory       HOLDER       LEONITE CAPITAL, LLC       By: /s/ Avi
Geller   Name: Avi Geller   Title: Chief Investment Officer  

  

4

 

 

Execution Version

 

Schedule A

 

Amortization Schedule

 

Nov-18  $51,200.00  Dec-18  $11,200.00  Jan-19  $361,200.00  Feb-19  $11,200.00 
Mar-19  $11,200.00  Apr-19  $11,200.00  May-19  $11,200.00  Jun-19  $411,200.00 
Jul-19  $11,200.00  Aug-19  $11,200.00  Sep-19  $11,200.00  Oct-19  $161,200.00 
Nov-19  $11,200.00  Dec-19  $181,200.00 

  

5

  